Jackson, Judge.
This was a distress warrant for rent. It does not appear in the plaintiff’s affidavit that he had ever demanded the rent, and the defendant moved to dismiss the warrant on that ground. The court dismissed it, and this is the error assigned.
This is not a case of special lien on crops made on the land rented under section 1977 of the Code, but a proceeding under the general law regulating distraining for rent, found in sections 2285, 2286, 4082,4083, and 4084 of our Code. No demand is necessary to be made in such cases, and hence none need be sworn to.
Let the judgment be reversed.